Citation Nr: 0406667	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  01-04 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service between January 1945 and 
August 1946 and between October 1950 and August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, that denied the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent on asbestosis and also denied the claim of 
entitlement to service connection for bilateral hearing loss; 
and on appeal of a June 2002 rating decision issued by the RO 
that denied the veteran's claim of entitlement to service 
connection for tinnitus.  The veteran disagreed with the 
denial of his claim of entitlement to service connection for 
bilateral hearing loss in January 2001.  In a statement of 
the case issued to the veteran and his service representative 
in March 2001, the RO concluded that no change was warranted 
in the denial of the veteran's service connection claim for 
bilateral hearing loss.  The veteran perfected a timely 
appeal with respect to this issue in May 2001.  The veteran 
disagreed with the denial of his claim of entitlement to 
service connection for tinnitus in August 2002.  In a 
statement of the case issued to the veteran and his service 
representative in November 2002, the RO concluded that no 
change was warranted in the denial of the veteran's service 
connection claim for tinnitus.  A personal hearing was held 
on both of the veteran's claims at the RO in January 2003.  
The RO subsequently accepted the transcript of the veteran's 
personal hearing as a timely filed substantive appeal (in 
lieu of a VA Form 9) with respect to the issue of entitlement 
to service connection for tinnitus.  In a supplemental 
statement of the case issued to the veteran and his service 
representative in May 2003, the RO concluded that no change 
was warranted in the denial of the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran was not noted to have a hearing loss in 
service or within the first post service year and his current 
hearing loss is not related to service.

3.  There is no competent evidence indicating the veteran's 
current complaints of tinnitus are possibly related to his 
military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board is cognizant of the decision issued by the United 
States Court of Appeals for Veterans' Claims (hereinafter, 
the "Court") in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), where it was held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

With respect to the veteran's currently appealed claim of 
entitlement to service connection for bilateral hearing loss, 
a substantially complete application was received on January 
25, 2000.  With respect to the veteran's currently appealed 
claim of entitlement to service connection for tinnitus, a 
substantially complete application was received on May 1, 
2001.  Thereafter, in a rating decision dated in December 
2000, the RO denied the veteran's service connection claim 
for bilateral hearing loss.  And, in a rating decision dated 
in June 2002, the RO also denied the veteran's service 
connection claim for tinnitus.  Only after these rating 
actions were promulgated did the AOJ (in this case, the RO), 
on August 8, 2003, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini,17 Vet. App. at 421.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board 
concludes that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  Thus, there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In cases such as this, there simply is no 
"adverse determination" for the appellant to overcome, as 
discussed by the Court in Pelegrini.  See Pelegrini, 17 Vet. 
App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 8, 2003, 
was not given prior to the AOJ adjudications of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in January 
2004, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As noted below, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In letters dated in October 2002 and August 
2003, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, and what records the 
veteran was expected to provide in support of his claims.  
The veteran and his representative were provided with a copy 
of the appealed rating decisions, a statement of the case, 
and supplemental statements of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that established entitlement to service 
connection for bilateral hearing loss and tinnitus.  By way 
of these documents, they also were specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Further, VA advised the veteran and his representative in a 
letter, dated in December 2002, that the veteran was being 
scheduled for a personal hearing at the RO in January 2003.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  A copy of the veteran's VA outpatient 
audiology examination in December 1999 also has been 
associated with the claims folder.  Significantly, in June 
2003, the veteran notified VA that he was waiving the 60-day 
period provided for submitting additional evidence in support 
of his claims and stated that he had no further evidence or 
argument to submit.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A detailed review of the veteran's service medical records 
reveals that he reported no history, diagnosis, or treatment 
of hearing loss or tinnitus at his first enlistment physical 
examination in January 1945.  Clinical evaluation of the 
veteran revealed that his hearing was "15/15" bilaterally 
(or within normal limits) and his ears were "normal" 
bilaterally.  The veteran was found qualified for enlistment.

There were no service medical records indicating any in-
service treatment for bilateral hearing loss or tinnitus 
during the veteran's first period of service.

At his first separation physical examination in July 1946, 
the veteran again reported no history, diagnosis, or 
treatment of hearing loss or tinnitus.  The in-service 
examiner who conducted this examination noted that the 
veteran's family history was "irrelevant" and did not 
indicate any pertinent in-service treatment for bilateral 
hearing loss or tinnitus.  Clinical evaluation of the veteran 
revealed that his hearing was "15/15" bilaterally (or 
within normal limits) and his ears had no diseases or 
defects.  The veteran was found qualified for separation from 
service.

A review of the veteran's DD-214 from his first period of 
service indicates that his military occupational specialty 
(MOS) was "ship's cook, third class."  He was awarded the 
World War II Victory Medal and the American Theatre Medal.

At the veteran's second entrance physical examination in 
October 1950, he reported no history, diagnosis, or treatment 
of bilateral hearing loss or tinnitus.  Clinical evaluation 
of the veteran revealed that his hearing was "15/15" 
bilaterally (or within normal limits) and his ears were 
normal bilaterally.  He was found qualified for enlistment.

There were no service medical records indicating any in-
service treatment for bilateral hearing loss or tinnitus 
during the veteran's second period of service.

At the veteran's separation physical examination in August 
1951, he reported no history, diagnosis, or treatment of 
bilateral hearing loss or tinnitus.  Clinical evaluation of 
the veteran revealed that his hearing was "15/15" 
bilaterally (or within normal limits) and his ears were 
normal bilaterally.  The veteran was found qualified for 
separation from service.

A review of the veteran's DD-214 from his second period of 
service indicates that his MOS was cook.

On VA audiology examination at the VA Outpatient Clinic, 
Causeway Street, Boston, Massachusetts, in December 1999, the 
veteran complained of difficulty hearing the television and 
in conversation.  He reported a history of military noise 
exposure and tinnitus.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
55
60
LEFT
15
15
45
55
65

Speech audiometry revealed speech recognition ability of 88 
percent bilaterally.  Objective examination of the veteran 
revealed that his hearing was within normal limits through 
1000 Hertz, mild to moderately severe sensorineural hearing 
loss was present bilaterally above 1000 Hertz, his speech 
discrimination was very good bilaterally, and his 
tympanograms showed normal middle ear pressure and compliance 
bilaterally.  The assessment was that the veteran was a good 
candidate for amplification (or hearing aids).

When he filed his claim of entitlement to service connection 
for bilateral hearing loss in January 2000, the veteran 
referred to his December 1999 VA outpatient audiology 
examination.  He contended that he had incurred hearing loss 
during service as a result of exposure to loud noises coming 
from ammunition fired by 5-inch gun turrets while he was 
aboard ship when it was at "general quarters."  The veteran 
also stated that, while aboard ship during service, his 
sleeping quarters were located "next to the noisy hydraulic 
steering gear and over the propellers that were turning and 
churning 24 hours a day."  

In March 2000, the veteran provided copies of a May 1999 
audiology evaluation by J.G.H., M.D.  A review of this 
evaluation indicates that the veteran complained of being 
unable to hear conversations in crowds and restaurants.  
Physical examination of the veteran's ears revealed that his 
pinna (or ear auricles) and external ear canals were healthy 
bilaterally, and his tympanic membranes were normal 
bilaterally.  His audiogram showed a sloping sensorineural 
hearing loss bilaterally with good speech discrimination.  No 
further assessment was provided.

In a statement attached to his January 2001 notice of 
disagreement with the denial of his claim of entitlement to 
service connection for bilateral hearing loss, the veteran 
contended that he had been in "real combat" during active 
service that had led to his hearing loss.  And, in statements 
provided on his VA Form 9 filed in May 2001, the veteran also 
claimed entitlement to service connection for "ringing of 
the ears" (or tinnitus).  The veteran contended that in-
service exposure to loud noises as a result of naval gunfire 
while he was inside a 5 inch gun turret on board ship had 
contributed to his tinnitus.

In May 2001, the veteran submitted to the RO a copy of the 
ship's log from the U.S.S. Dennis J. Buckley (DDR 808) for 
the month of October 1950.  A detailed review of this 
information indicates that this ship participated in naval 
exercises that involved firing 5-inch turret guns on one 
occasion during October 1950.  These reports do not show 
participation in combat against the enemy.  See 38 U.S.C.A. 
§ 1154(b).  

At the veteran's personal hearing held at the RO in January 
2003, he testified that he had been a ship's cook during his 
period of active service and that his battle station was at a 
5-inch gun turret aboard his ship.  He testified that he had 
participated in naval exercises aboard ship that involved 
firing the ship's guns and he had not worn ear protection 
during these exercises.  He testified that he had experienced 
"buzzing and ringing...[and] a good concussion" after these 
exercises.  He stated that he had begun receiving treatment 
for bilateral hearing loss and tinnitus on or about 2001.  He 
stated further that he had not been exposed to any loud 
noises following service and he had been employed as a welder 
with the General Electric Company.  With respect to his 
hearing problems, the veteran testified that he was unable to 
hear people when in a crowded room and that the ringing in 
his ears bothered him at night.  

In June 2003, the veteran notified the RO that he had 
"stated [his] case completely" at his personal hearing.  He 
requested that his claim be forwarded to the Board without 
waiting for the 60-day period provided for an additional 
response to expire.  

In a statement submitted on the veteran's behalf by his 
service representative in July 2003, it was contended that no 
VA examination had been conducted to determine the nature, 
extent, and etiology of the veteran's claimed bilateral 
hearing loss and tinnitus.


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred bilateral hearing loss and 
tinnitus as a result of in-service exposure to loud noises.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307 (2003).  

The Board notes that the appellant did not engage in combat 
with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  There is simply no competent 
medical evidence establishing a nexus between his current 
conditions and the veteran's service.  The Board observes 
that there is no history, complaint, diagnosis, or treatment 
of any ear problems, to include bilateral hearing loss and 
tinnitus, at any time during the veteran's periods of 
service.  In fact, a detailed review of the available service 
medical records indicates that the veteran's hearing and his 
ears were all entirely normal at each of his enlistment and 
separation physical examinations.  The evidence of record 
notes the first diagnosis of sensorineural hearing loss and 
tinnitus in 1999.  During a thorough VA outpatient audiology 
evaluation in December 1999, he reported a history of 
military noise exposure and tinnitus.  Even after noting the 
veteran's reported history of military noise exposure, the VA 
audiologist did not indicate that the veteran's sensorineural 
hearing loss or tinnitus results from noise exposure, nor did 
he relate the conditions to service.  Without a medical nexus 
between the claimed conditions and service, the Board finds 
that the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus should be 
denied.

Additionally, the medical evidence of record does not reflect 
the presence of sensorineural hearing loss within one year 
from service separation in August 1951.  The evidence of 
record shows that sensorineural hearing loss was first noted 
in 1996, 40 years after service separation.  The veteran has 
not identified or submitted any medical evidence showing a 
diagnosis of sensorineural hearing loss within one year from 
service separation.  Thus, service connection for hearing 
loss on a presumptive basis is not warranted. 

The remaining evidence on which the veteran relies to 
establish entitlement to service connection for bilateral and 
hearing loss consists of lay statements.  In this regard, the 
Board notes that the veteran is competent to provide lay 
statements as to the features or symptoms of an injury or 
illness.  Similarly, the veteran also is competent to provide 
lay statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred bilateral hearing loss and 
tinnitus as a result of in-service noise exposure, including 
while the veteran was on duty during "general quarters" 
drills inside a 5 inch gun turret aboard his ship.   However, 
when the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of either bilateral hearing 
loss or tinnitus.  Therefore, the Board cannot assign any 
probative value to the lay assertions in the record of this 
claim that bilateral hearing loss and tinnitus were incurred 
during service.

Finally, the Board notes that the veteran and his 
representative maintain that an examination should be 
scheduled.  In Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003), the Court of Appeals for the Federal Circuit held 
that 38 U.S.C.A. § 5103A(d) requires the Secretary to obtain 
a VA examination only "when such an examination or opinion is 
necessary to make a decision on the claim."   The Federal 
Circuit held that "the veteran is required to show some 
causal connection between his disability and his military 
service. A disability alone is not enough."  Id.  Here, the 
veteran has been diagnosed with sensorineural hearing loss 
and tinnitus, neither of which has been attributed by a 
medical professional to noise exposure or to service.  As 
such, a VA examination is not warranted.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  The appeal is denied.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



